Citation Nr: 1221363	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic disability manifested by joint pain, chest pain and headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2004 rating decision of the RO in Detroit, Michigan, which confirmed and continued a previous denial of service connection for vascular headaches, joint pain and chest pain.  

The Board notes that the issues of service connection for vascular headaches, joint pain and chest pain were previously denied by the RO in March 1999.  Although the Veteran initiated an appeal with a notice of disagreement (NOD), he did not perfect the appeal with a timely substantive appeal after he was furnished with a statement of the case (SOC).  In December 2001, however, VA enacted the Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103 (the Act). Section 202(a) of the Act added the term "qualifying chronic disability" to 38 U.S.C.A. § 1117 (2002), to now include disability resulting from undiagnosed illness that the Secretary determines warrants a presumption of service connection under 38 U.S.C.A. § 1117(d), and any "medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms," which specifically includes chronic fatigue syndrome, fibromyalgia and irritable bowel syndrome.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Thus, since the Veteran's claims are based on a substantive right created by a statutory or regulatory provision that did not exist at the time of the prior final denial the adjudication of this claim is not a "reopening" of the first.  As such, the Board has identified the Veteran's claim as indicated on the title page.  

This case was remanded by the Board in May 2009 for additional development.  

The Board denied the claim for service connection for a chronic disability manifested by joint pain, chest pain and headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, in November 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2011 Order, the Court granted a November 2011 Joint Motion for Remand, vacating the Board's November 2010 decision and remanding the Veteran's claim for compliance with the Joint Motion for Remand instructions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of a chronic disability manifested by joint pain, chest pain and headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, must be remanded for further development.  

As noted above, in November 2010 the Board denied the claim for service connection for a chronic disability manifested by joint pain, chest pain and headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  The Veteran appealed the Board's decision to the Court which, by a November 2011 Order, granted a November 2011 Joint Motion for Remand, vacating the Board's November 2010 decision and remanding the Veteran's claim for compliance with the Joint Motion for Remand instructions.  Specifically, the Joint Motion found that the October 2009 VA opinion relied upon by the Board in its decision was inadequate.  In so finding, the Joint Motion also concluded that the Board's reliance on the VA opinion provided in October 2009 was improper.  The Joint Motion for Remand noted that the VA examiner's opinion concluded there was no objective evidence or indication of a chronic joint disability, however, the Joint Motion pointed out that x-rays of the right knee had demonstrated minimal degenerative changes of the right knee.  In addition, the Joint Motion noted that the VA examiner failed to provide the requested opinion of whether the Veteran's symptoms of chest and joint pain, although not separately indentified via clinical diagnoses, could nevertheless be attributable to a medically unexplained chronic multi-symptom illness defined by a cluster of signs and symptoms, such as fibromyalgia or chronic fatigue syndrome.  The case was therefore remanded to the Board to provide an adequate VA medical examination with opinion.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Service treatment records are silent concerning any complaints, treatment or a diagnosis of joint pain, chest pain or headaches.  At separation examination in May 1991, the Veteran denied a history of swollen or painful joints, frequent or severe headaches, pain or pressure in chest, heart trouble, arthritis, rheumatism, or bone, joint or other deformity.  Findings on clinical evaluation were normal.  

Private and VA medical records from May 1992 to June 2009 reflect that the Veteran was variously treated for and diagnosed with headaches, osteoarthritis, chest pains, right flank pain, arthralgias, thoracic pain, migraines, rheumatoid factor, multiple joint pain, knee and hip pain, myalgia, polyarthralgia, probable arthritis, fatigue and chronic fatigue, difficulty sleeping, insomnia, possible fibromyalgia, Gulf War syndrome, abdomen pain and irritable bowel syndrome.  Treatment was as early as 1995 when the Veteran began to complain of headaches.  

The Veteran underwent a VA Persian Gulf Registry examination in May 1998 with symptoms and diagnoses listed in international classification of diseases codes (ICD-9).  Symptoms included headache (784.0), unspecified chest pain (786.50), other respiratory distress (786.09), other symptoms involving nervous and musculoskeletal systems (781.9), other general symptoms including memory disturbance as part of a mental disorder (780.9), other malaise and fatigue (780.79) and other symptoms involving abdomen or pelvis at unspecified site (789.00).  Diagnoses included migraine without aura (346.10), abnormal encephalogram (794.01) and chronic airway obstruction (496).  

A July 1998 letter notified the Veteran that his Persian Gulf Registry examination results included a diagnosis of chronic daily headaches, vascular associated with non specific abnormal electroencephalogram (EEG) left hemisphere.  

At a September 1998 VA examination, the Veteran was diagnosed with chronic fatigue by history, atypical chest pain and mild degenerative joint disease of the right knee, right hip and right shoulder.  

At an October 1998 VA examination, the Veteran was diagnosed with myofascial headache.  

A June 2004 Persian Gulf Registry examination revealed symptoms including headaches, chest pain, joint pain and gastrointestinal disorder (esophageal reflux as identified by ICD-9 code).  Diagnoses included cephalgia and hyperlipidemia.  

At an October 2009 VA examination, the Veteran was evaluated for chest pain, joint pain and headaches.  After a physical examination and all radiology and testing results were obtained, the VA examiner concluded that there was no objective evidence or indication of a chronic heart disability, a chronic disability manifested by joint pain or a chronic disability manifested by headaches.  In his rationale for each disability the examiner found that the Veteran led an active life, he worked full time, he was able to maintain all activities of daily living and he was married with five children ranging from ages two to 16.  

In a February 2012 letter, a private physician, Dr. G.I.A., reported that the Veteran was under his care and had been diagnosed with several conditions including fibromyalgia, migraine headaches, Raynaud's syndrome, chronic fatigue syndrome, cognitive memory disorder, irritable bowel syndrome and GERD.  He reported that this was generally considered an overlapping syndrome and would fall in the category of central sensitization syndrome.  Dr. G.I.A. noted the Veteran's exposure to various neurotoxins in the Gulf War and found that it was more likely than not that his exposure in the Middle East caused the above medical conditions.  He based his conclusions on the Veteran's history as well as a review of the Research Advisory Community on Gulf War veterans' illnesses.  Dr. G.I.A. explained that the Veteran had diffuse myofascial pain with 14 trigger points which fulfilled the criteria for fibromyalgia.  He also noted the Veteran's hands were mottled, discolored, cold and blanch, which was consistent with Raynaud's syndrome.  Dr. G.I.A. found the Veteran's negative joint x-rays were consistent with fibromyalgia.  Finally, he found the Veteran's blood work was positive for elevated Epstein-Barr viral titers, which was consistent with chronic fatigue as well.  

The Board finds that, as the October 2009 VA opinion was found to be inadequate and in light of the February 2012 letter by Dr. G.I.A. providing information to support the Veteran's claim, the claim must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, 20 Vet. App. At 81; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of any current chronic disability manifested by joint pain, chest pain and headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  All necessary testing should be provided. 

The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including:  
(1) A copy of this remand; 
(2) Private and VA medical records;
(3) The October 2009 VA examination and opinions; and 
(4) The February 2012 private physician's statement.  

The examiner is asked to answer the following:  

(a).  Whether the Veteran has objective indications of a chronic disability manifested by vascular headaches, joint pain, chest pain and/or other symptoms which are signs and symptoms of an undiagnosed illness, that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis; and 

(b).  Whether the Veteran has objective indications of a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as fibromyalgia, irritable bowel syndrome, and/or chronic fatigue syndrome.  For this purpose, a "chronic disability" is defined as a disability that has existed for six months or more.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  In particular, the examiner is asked to consider and reconcile the February 2012 private opinion and the October 2009 VA opinion. 

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


